Case 2:20-cv-00217-PKC-SMG Document 1 Filed 01/13/20 Page 1 of 4 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 TRUSTEES OF THE NORTHEAST CARPENTERS 20 CV_________________
 HEALTH, PENSION, ANNUITY, APPRENTICESHIP,
 and LABOR MANAGEMENT COOPERATION FUNDS
 f/k/a PATRICK MORIN, JOSEPH OLIVIERI as
 TRUSTEES OF THE EMPIRE STATE CARPENTERS
 WELFARE, PENSION, ANNUITY, SCHOLARSHIP,
 APPRENTICE-TRAINING, LABOR-MANAGEMENT COMPLAINT
 COOPERATION, AND THE CHARITABLE TRUST
 FUND,

                                                    Plaintiffs,

                          -against-

 MCINTOSH INTERIORS, LLC and ERIKA BARNETT,

                                                Defendants.


       Plaintiffs, Trustees of the Northeast Carpenters Health, Pension, Annuity, Apprenticeship,

and Labor Management Cooperation Funds f/k/a Patrick Morin, Joseph Olivieri as Trustees of the

Empire State Carpenters Welfare, Pension, Annuity, Scholarship, Apprentice-Training, Labor-

Management Cooperation, and the Charitable Trust Fund (“Plaintiffs” or the “Funds”), by and

through their attorneys, Virginia & Ambinder, LLP, as and for their Complaint, respectfully allege

as follows:

                                 NATURE OF THE ACTION

       1.      On January 13, 2010, the Funds obtained a judgment against McIntosh Interiors,

LLC (“McIntosh”) and Erika Barnett (“Barnett”) in the United States District Court for the Eastern

District of New York in the amount of $67,987.82 (the “Judgment”). The Funds seek an order,

pursuant to Section 5014 of the New York Civil Practice Law and Rules (“CPLR”) to renew the

Judgment.




                                                1
Case 2:20-cv-00217-PKC-SMG Document 1 Filed 01/13/20 Page 2 of 4 PageID #: 2



                                  JURISDICTION AND VENUE

         2.      This Court has jurisdiction over the subject matter of this action as the Court has

subject matter jurisdiction to enforce a judgment entered by the Court. See Epperson v. Entm’t

Express, Inc., 242 F.3d 100, 104 (2d Cir. 2001).

         3.      Venue is proper in this judicial district pursuant to 29 U.S.C. § 1391(b)(2) as the

Judgment was entered in this judicial district and as the events underlying the Judgment occurred

in this judicial district.

                                          THE PARTIES

         4.      The Funds are multiple labor-management trust funds organized and operated in

accordance with the Employee Retirement Income Security Act and Section 302(c) of the Labor

Management Relations Action, 29 U.S.C. § 186(c). The Funds maintain a principal place of

business and are administered at 270 Motor Parkway, Hauppauge, New York 11788.

         5.      Defendant McIntosh is a for profit business organized under the laws of the State

of New York, with its principal place of business at 253B Beach Breeze Lane, Arverne, New York

11692.

         6.      Barnett is an individual who, upon information and belief, resides at 3703 Avenue

I, Unit B, Brooklyn, New York 11210.

                                    STATEMENT OF FACTS

         7.      McIntosh was a signatory to, or otherwise bound by, a collective bargaining

agreement under which it was required to remit benefit contributions to the Funds.

         8.      McIntosh failed to remit all required benefit contributions to the Funds, and the

Funds filed a lawsuit to recover the unpaid benefits and related amounts.




                                                   2
Case 2:20-cv-00217-PKC-SMG Document 1 Filed 01/13/20 Page 3 of 4 PageID #: 3



         9.     On January 13, 2010, the Funds obtained the Judgment against Defendants in the

United States District Court for the Eastern District of New York in the amount of $67,987.82 (the

“Judgment”). A copy of the Judgment is attached hereto as Exhibit A.

         10.    The Funds previously collected $17,120.95 toward the Judgment.

                                 FIRST CLAIM FOR RELIEF

         11.    CPLR § 5014 authorizes a judgment creditor to renew a judgment for an additional

twenty years, provided that the action to renew the judgment is commenced “during the year prior

to the expiration of ten years since the first docketing of the judgment.”

         12.    In accordance with CPLR § 5014, the Funds are bringing this action during the year

prior to the expiration of ten years since the first docketing of the Judgment.

         13.    The Funds are entitled to a renewal judgment against Defendants in the amount of

the full unsatisfied portion of the Judgment plus interest of 9% per annum running from the date

of the docketing of the original judgment. See Cadle Co. v. Biberai, 307 A.D. 2d 889 (1st Dep’t

2003).

         WHEREFORE, the Funds respectfully request that the Court (i) enter an order awarding

a renewal judgment against Defendants in the amount of $50,866.87 plus interest thereon at the

rate of 9% per annum from January 13, 2010 and (ii) award the Funds such other and further relief

as the Court deems just and proper.




                                                 3
Case 2:20-cv-00217-PKC-SMG Document 1 Filed 01/13/20 Page 4 of 4 PageID #: 4



Dated: New York, New York                      Respectfully submitted,
       January 13, 2020
                                               VIRGINIA & AMBINDER, LLP

                                         By:           /s/
                                               Nicole Marimon
                                               40 Broad Street, 7th Floor
                                               New York, NY 10004
                                               Tel: (212) 943-9080
                                               Attorneys for Plaintiffs




                                     4
